IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

                            ANDRE WILKS V. MAXINE WILKS

                       Appeal from the Circuit Court for Shelby County
                         No. CT-002343-07       Jerry Stokes, Judge


                      No. W2010-01114-COA-R3-CV - Filed June 7, 2011




This is an appeal of a divorce matter. We dismiss this appeal for Appellant's failure to appeal
a final judgment.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. S TEVEN S TAFFORD, J., A LAN E. H IGHERS, P.J.,W.S, and D AVID R. F ARMER, J.

Peggy J. Lee, Memphis, Tennessee, for the appellant, Andre Wilks

Linda Lynn Walls Holmes, Memphis, Tennessee, for the appellee, Maxine Wilks

                                   MEMORANDUM OPINION 1

        By Order of this Court, entered February 8, 2011, we directed Appellant Andre Wilks
to obtain entry of a final judgment in the trial court within thirty (30) days of the entry of that
Order or else show cause why this appeal should not be dismissed for lack of a final
judgment. We noted in our Order that, pursuant to the mandates of Rule 13(b) of the
Tennessee Rules of Appellate Procedure, we had reviewed the appellate record to determine
if the Court had subject matter jurisdiction to hear this matter. After review, it appeared to
the Court that it lacked jurisdiction because we could find nothing in the record reflecting
that the trial court ever fully adjudicated Appellee Maxine Wilks’ “Petition for

       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
Civil/Criminal Contempt” filed in the trial court on January 21, 2009, or her request for
permanent alimony.

       Appellant then filed a motion seeking an extension of time to respond to our Order.
In his motion, Appellant first contends that the “Petition for Civil/Criminal Contempt” was
not addressed or ruled upon by the trial court and was therefore abandoned by Appellee and
is moot. Appellant also contends that he was unable to prepare an adequate response
concerning the request for permanent alimony because the Court gave no date as to when
Appellee Maxine Wilks filed her request for permanent alimony. As of this date, Appellee
Maxine Wilks has not filed a response to the motion.

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990).

        It appears that Appellant failed to comply with our Order and obtain entry of a final
judgment in this matter. Moreover, there is nothing currently before the Court indicating
that a final judgment was entered in the trial court subsequent to our Order. Accordingly, we
must dismiss this appeal for lack of a final judgment.

                                        Conclusion

       For the foregoing reasons, we dismiss this appeal. The case is remanded to the trial
court for further proceedings consistent with this opinion. Should a new appeal be filed, the
Clerk of this Court shall, upon request of either party, consolidate the record in this appeal
with the record filed in the new appeal. Costs of this appeal are taxed to Appellant Andre
Wilks and his surety for which execution may issue if necessary.

                                           PER CURIAM




                                             -2-